Case 3:15-md-02670-JLS-MDD Document 2405 Filed 09/24/20 PageID.225345 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                           Case No.: 15-MD-2670 JLS (MDD)
     PRODUCTS ANTITRUST LITIGATION
12
                                                       ORDER DENYING COMMERCIAL
13   This Order Relates to:                            FOOD PREPARER PLAINTIFFS’
     ALL CFP ACTIONS                                   MOTION TO SEAL
14
15
                                                       (ECF No. 2400)
16
17
             Pending before the Court in this multidistrict antitrust action are numerous
18
     summary judgment and Daubert motions. In connection with those motions, the parties
19
     initially filed 71 motions to file documents under seal. The motions to seal were denied
20
     for failure to show compelling reasons. (See ECF No. 2319.) Commercial Food Preparer
21
     Plaintiffs (“CFPs”) filed a renewed motion to seal. (ECF No. 2400.) For the reasons
22
     stated below, the motion is denied.
23
             CFPs request the sealing of two expert reports prepared by their economist
24
     Michael A. Williams, Ph.D. in their entirety (see ECF Nos. 2401, 2402) and an excerpt
25
     from Dr. Williams’ deposition (see ECF No. 2002-24). These documents were submitted
26
     /////
27
28

                                                   1
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2405 Filed 09/24/20 PageID.225346 Page 2 of 4



 1   in support of and in opposition to five different motions.1 Although only limited portions
 2   of Dr. Williams’ reports are at issue in these motions (see ECF Nos. 1979, 2112), and
 3   three of the motions do not reference the reports at all (see ECF Nos. 2002, 2014, 2021),
 4   the parties chose to submit the reports in their entirety, 86 and 154 pages in length,
 5   respectively, rather than only the relevant portions. (See footnote 1.)
 6         CFPs, as the parties seeking to seal judicial records, bear the burden of overcoming
 7   the strong presumption of access to court records. Foltz v. State Farm Mut. Auto Ins. Co.,
 8   331 F.3d 1122, 1135 (9th Cir. 2003). The showing required to meet the burden depends
 9   upon whether the documents relate to a motion that is “more than tangentially related to
10   the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp. LLC, 809 F.3d 1092, 1101
11   (9th Cir. 2016). If it is, the “compelling reasons” standard applies. Id. at 1096–98.
12         The summary judgment and Daubert motions at issue here are sufficiently related
13   to the merits to warrant the application of the “compelling reasons” standard. See Ctr. for
14   Auto Safety, 809 F.3d at 1098-99. To meet this burden, the moving party must make a
15   “particularized showing.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1180
16   (9th Cir. 2006). This entails “articulat[ing] compelling reasons supported by specific
17   factual findings.” Id. at 1178-79; see also Phillips v. Gen. Motors Corp., 307 F.3d 1206,
18   1210-11 (9th Cir. 2002) (“[T]he party seeking protection bears the burden of showing
19   specific prejudice or harm will result if no [protection] is granted.” (emphasis added)).
20
21
22   1
            The motions are: (1) Plaintiffs’ Daubert motion (ECF Nos. 1970, 2049 (CFP
23   joinder) and 2112 (StarKist opp’n) (reports lodged under seal at ECF Nos. 2049-4, 2112-
     5, 2112-11)); (2) Defendants’ Daubert motion (ECF No. 1981, report lodged under seal
24   at ECF No. 1979-8); (3) Defendants’ private label motion for summary adjudication
25   (ECF No. 2015, report lodged under seal at ECF No. 2014-10 (electronically marked
     pages 719 through 873)); (4) certain Defendants’ motion for summary adjudication of
26   pre-2011 claims (ECF No. 2023, report lodged under seal at ECF No. 2021-7
27   (electronically marked pages 120 through 274)); and (5) Defendants’ gear-type motion
     for summary adjudication (ECF No. 1999 (deposition excerpt lodged under seal at ECF
28   No. 2002-24).)
                                                   2
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2405 Filed 09/24/20 PageID.225347 Page 3 of 4



 1         CFPs contend that the tables and figures in Dr. Williams’ reports summarize third-
 2   party intermediaries’ pricing of tuna products they purchased and re-sold to CFPs.
 3   (CFPs’ Mot. to Seal, ECF No. 2400, 1-2.) They claim that the margin behavior reflected
 4   in the analysis is “particularly likely to be a trade secret” because the third-party
 5   intermediaries’ competitors “could potentially infer” how the intermediaries adjusted
 6   their margins in response to Defendants’ price increases. (Id. 2.)
 7         “The publication of materials that could result in infringement upon trade secrets
 8   has long been considered a factor that would overcome the strong presumption” in favor
 9   of public access to judicial records. Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162
10   (9th Cir. 2011). Nevertheless, sealing of court records requires a particularized showing.
11   Id.; see also Kamakana, 447 F.3d at 1178-79.
12         CFPs implicitly concede that their sealing request is overbroad, as they argue that
13   potentially sensitive information is contained in the “tables and figures,” yet they request
14   the sealing of the lengthy reports in their entirety, including Dr. Williams’ qualifications
15   and resume. The deposition excerpt they request to seal, albeit short, does not concern
16   third-party intermediaries’ pricing. Further, the pricing data is five or more years old.
17   CFPs provide no basis to assume that it is still competitively relevant. To the extent the
18   data is aggregated in the tables so as not to identify any particular intermediary, it is
19   unclear that the intermediaries would sustain any competitive harm from disclosure.
20   CFPs also do not show that the third-party intermediaries protect the confidentiality of
21   this data, as is required to make a trade secret showing. See 18 U.S.C. § 1839(3).
22   Finally, CFPs are explicitly non-committal in their assertion of trade secret status as they
23   hedge at every turn and provide no evidence in support of their contention. Accordingly,
24   CFPs have not made the particularized showing necessary to support a finding of
25   compelling reasons.
26         Based on the foregoing, CFPs’ motion to seal is denied. Because the documents
27   were lodged pending order on motion to seal, which motion is hereby denied, they will
28   not be considered. See Elec. Case Filing Admin. Policies and Proc. Manual § 2(j).

                                                    3
                                                                                15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2405 Filed 09/24/20 PageID.225348 Page 4 of 4



 1         It is hereby ordered as follows:
 2         1.     CFPs’ renewed motion to seal (ECF No. 2400) is denied.
 3         2.     The expert reports of Michael A. Williams, Ph.D. (see ECF Nos. 2401,
 4   2402) and the excerpt from his deposition (see ECF No. 2002-24) will not be considered
 5   in relation to the motions listed in footnote 1.
 6         3.     The parties shall meet and confer to arrive at appropriate excerpts from Dr.
 7   Williams’ reports and deposition to include only those sections that are relevant to the
 8   issues raised in the motion papers.
 9         4.     If the appropriate excerpts include any of the tables and figures CFPs believe
10   should be sealed, CFPs may file a motion to seal. Any such motion shall be filed no later
11   than September 30, 2020, and must be supported by an appropriate showing.
12         IT IS SO ORDERED.
13   Dated: September 24, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                              15-MD-2670 JLS (MDD)
